 Case 1:20-cr-00214-CBA Document 60 Filed 04/30/21 Page 1 of 6 PageID #: 345

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

TH:JRS                                           271 Cadman Plaza East
F. #2019R01150                                   Brooklyn, New York 11201


                                                 April 29, 2021

By ECF

The Honorable Carol B. Amon
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Orlando Dennis
                     Criminal Docket No. 20-214 (CBA)

Dear Judge Amon:

               The government respectfully submits this letter in connection with the
defendant’s sentencing, currently scheduled for May 6, 2021. The government respectfully
submits that a sentence within the U.S. Sentencing Guidelines (the “Guidelines”) range
calculated in the Presentence Investigation Report (“PSR”) of 87 to 108 months’
imprisonment, would be sufficient, but not greater than necessary, to achieve the goals of
sentencing in this case.

   I.     Background

              A.     The Drug Conspiracy

              In May and June of 2019, the defendant conspired with co-defendant Wayne
Stephenson to import cocaine into the United States from Jamaica. As described in the PSR,
the evidence reflects that the defendant was the owner of the drugs being shipped, while
Stephenson was responsible for facilitating the shipment and smuggling of the drugs. See
PSR ¶¶ 7, 10. As part of the conspiracy, Stephenson recruited his brother, Ryan Smalling,
who worked at John F. Kennedy International Airport (“JFK Airport”), to intercept the
cocaine when it arrived at JFK Airport.

               The defendant and Stephenson both traveled to Jamaica in May 2019, where
they met to organize the cocaine shipment. See PSR ¶ 7. While in Jamaica, the defendant
spoke to Smalling about the plans to ship the cocaine. See id. After the defendant returned
to the United States, he recruited a co-worker to wire $4,000 to Stephenson (who remained in
Jamaica) under the co-worker’s name. See id.
 Case 1:20-cr-00214-CBA Document 60 Filed 04/30/21 Page 2 of 6 PageID #: 346




                On June 7, 2019, approximately three kilograms of cocaine were sent from
Jamaica to New York. See PSR ¶ 8. When the cocaine arrived, however, Smalling and
another baggage handler he had recruited into the conspiracy (William Brown), failed to
intercept the luggage containing the cocaine and the drugs were found by law enforcement.
See id. ¶¶ 8-9.

              Soon after Smalling and Brown missed the bag, Stephenson informed the
defendant that there was a “big problem.” PSR ¶ 10. The defendant responded by
contacting another individual to complain that Stephenson and Smalling had stolen “his
thing” and “his food.” Id. After the defendant obtained Smalling’s contact information from
Stephenson, the defendant contacted Smalling numerous times, telling Smalling that he (the
defendant) was the owner of the drugs and that he would kill Smalling if Smalling did not
give back the drugs or pay for them. See id.

             The defendant was arrested for his role in the conspiracy on January 6, 2020.
See PSR ¶ 15. Following his arrest, he denied knowingly participating in the smuggling
conspiracy and claimed that he had only threatened Smalling at Stephenson’s direction. See
id.

              B.     Tax Evasion

              While investigating the drug scheme, the government learned that the
defendant had deposited over $600,000 in cash into his bank accounts between 2014 and
2019, despite a reported income of approximately $25,000 per year. See PSR ¶ 12. Based
on a comparison of the defendant’s cash deposits and the defendant’s reported income, the
Internal Revenue Service (the “IRS”) computed that the defendant had unrepresented his
income and failed to pay $136,311 in taxes. See PSR ¶ 13.

              C.     Procedural History

               The defendant was indicted on June 18, 2020 for conspiracy to import and
distribute 500 grams or more of cocaine. See ECF Dkt. No. 16. On October 22, 2020, the
defendant indicated that he intended to proceed to trial, and the Court scheduled a trial for
February 16, 2020. On November 30, 2020, the government filed its motion in limine
seeking to admit evidence of the defendant’s unexplained financial deposits and prior drug
related communications as evidence of his knowing participation in the drug conspiracy. See
ECF Dkt. No. 39. On December 28, 2020, the defendant indicated that he expected to plead
guilty (ECF Dkt. No. 44), and on January 14, 2021, the defendant pleaded guilty to a
superseding information charging him with one count of tax evasion and one count of
conspiracy to import 500 grams or more of cocaine (ECF Dkt. Nos. 47-49).

   II.     Sentencing Guidelines

              The Guidelines Offense Level calculation, as set forth in the PSR, is as
follows:



                                              2
 Case 1:20-cr-00214-CBA Document 60 Filed 04/30/21 Page 3 of 6 PageID #: 347




       Count One (Tax Evasion)

              Base Offense Level (§§ 2T1.1(a) and 2T4.1(F))                                  16

              Plus:    The defendant failed to report $10,000 or more of income from
                       criminal activity (§ 2T1.1(b)(1))                                     +2

              Total:                                                                         18

       Count Two (Conspiring to Import 500 Grams or More of Cocaine)

              Base Offense Level (§§ 2D1.1(a)(5) and (d)(7))                                 26

              Plus:    The defendant made a credible threat to use violence
                       (§ 2D1.1(b)(2))                                                       +2

              Plus:    The defendant was directly involved in the importation of a
                       controlled substance (§ 2D1.1(b)(16)(C))                             +2 1

              Plus:    The defendant was an organizer of the offense
                       (§ 3B1.1(c))                                                          +2

              Total:                                                                         32




       1
                At the sentencing for defendant Wayne Stephenson, the Court asked the
government for more information about the enhancement under § 2D1.1(b)(16)(C). In the
Fair Sentencing Act of 2010, Pub. L. 111-220, 124 Stat. 2372 (the “Act”), Congress
instructed the United States Sentencing Commission (the “Commission”) to make several
changes to the Guidelines applicable to drug offenses to calibrate the offense level more
precisely based on the defendant’s role in the crime. In particular, Section 6(3)(A) and
6(3)(B)(iii) of the Act instructed the Commission “to ensure an additional increase of at least
2 offense levels if . . . the defendant is an organizer, leader, manager, or supervisor of drug
trafficking activity subject to an aggravating role enhancement under the guidelines; and . . .
was involved in the importation into the United States of a controlled substance.” This
provision appears to have been a response, in part, to a 2007 Commission report that broke
down categories of drug offenders from most culpable to least culpable and which identified
as most culpable those who “[i]mport[] or suppl[y] large quantities of drugs, [are] near the
top of the distribution chain, and [have] ownership interest in the drugs.” See U.S. Sent’g
Comm’n, Report to Congress: Cocaine and Federal Sentencing Policy 18 (May 2007),
https://www.ussc.gov/sites/default/files/pdf/news/congressional-testimony-and-reports/drug-
topics/200705_RtC_Cocaine_Sentencing_Policy.pdf.


                                               3
 Case 1:20-cr-00214-CBA Document 60 Filed 04/30/21 Page 4 of 6 PageID #: 348




          Multiple Count Analysis (§§ 3D1.1, 3D1.4)

                Highest Adjusted Offense Level:                                                 32

                                                                  Level         Units

                         Group 1:      Count Two                  32            1 unit

                         Group 2:      Count One                  18            0 units

                         Total Units                                            1 unit

                Plus:    0 Levels (§ 3D1.4)                                                 +0

                Total:                                                                          32

                Less:    Acceptance of responsibility (§ 3E1.1)                                 -3

                Total:                                                                          29

PSR ¶¶ 29-52.

             This calculation is consistent with the calculation set forth in the defendant’s
plea agreement.

              As set forth in the PSR and the plea agreement, because the defendant’s
Criminal History Category is I, the applicable Guidelines sentencing range is 87 to 108
months’ imprisonment.

   III.      Argument

               The government respectfully submits that a sentence within the Guidelines
range of 87 to 108 months’ imprisonment would be sufficient, but not greater than necessary,
to achieve the goals of sentencing in this case.

               This range appropriately takes into account the defendant’s role in the drug
importation scheme, as well as his threatened violence against Smalling. The range also
appropriately reflects the fact that the defendant stood most to profit from the narcotics
scheme. In addition, this range is justified in light of the evidence showing that the
defendant had for years been making hundreds of thousands of dollars in cash profits that are




                                               4
 Case 1:20-cr-00214-CBA Document 60 Filed 04/30/21 Page 5 of 6 PageID #: 349




unexplained by any legitimate business, suggesting that this was not his first narcotics
offense. 2

               The defendant argues that he should receive a sentence below the 70-month
sentence received by Stephenson because Stephenson was “the worst actor undoubtedly,”
“the mastermind behind the entire scheme,” and “undoubtedly the lead organized and
architect behind this scheme.” ECF Dkt. No. 58 (“Def. Mem.”) at 3-4. These claims are
unsupported by any evidence.

               For example, the defendant states that Stephenson “instructed” the defendant
to threaten Smalling. The only support for this claim is the defendant’s own post-arrest
statement, the same self-serving statement where he falsely claimed to have had no
involvement in the conspiracy prior to the night he heard from Stephenson that the bag had
gone missing. Moreover, that claim is undermined by evidence of the defendant’s
conversations after the cocaine was lost, in which he expressed his belief that Stephenson
may have been responsible for the loss of the drugs.

               The defendant also claims that he “never personally had Mr. Smalling’s
number.” Def. Mem. 4. That claim is false. As the defendant is aware, when he was
arrested, he had two phones, one that was primarily used in Jamaica and one that was
primarily used in the United States. Records from the Jamaica phone (which were produced
to the defendant on August 6, 2020) indicate that the defendant attempted to call Smalling on
June 1, 2019, several days before the cocaine was shipped to the United States.

               Accordingly, in this case, the sentencing factors set forth in Title 18, United
States Code, Section 3553(a), weigh in favor of a sentence of 87 to 108 months’
imprisonment. This range accurately reflects the seriousness of the defendant’s role in a
conspiracy to import and distribute a significant amount of cocaine, reflects the seriousness
of his unearned income and related tax evasion and will serve to deter other individuals from
similarly engaging in such conduct. See 18 U.S.C. § 3553(a)(2)(A)-(B).




       2
              The defendant suggests that he was earning $10,000 per month in cash profits
from his on-the-side business of delivering bread on nights and weekends. See Def. Mem. 9.
The government respectfully submits that this explanation is implausible.


                                               5
 Case 1:20-cr-00214-CBA Document 60 Filed 04/30/21 Page 6 of 6 PageID #: 350




      IV.      Conclusion

               For the foregoing reasons, the government respectfully submits that a sentence
within the Guidelines range 87 to 108 months’ imprisonment would be sufficient, but not
greater than necessary, to achieve the goals of sentencing in this case.

                                                     Respectfully submitted,

                                                     MARK J. LESKO
                                                     Acting United States Attorney

                                              By:     /s/ Jonathan Siegel
                                                     Jonathan Siegel
                                                     Assistant U.S. Attorney
                                                     (718) 254-6293


cc:         Clerk of the Court (CBA) (by ECF)
            Jason Goldman, Esq. (by ECF and Email)
            Roberta Houlton, United States Probation Officer (by Email)
            Jaime Turton, United States Probation Officer (by Email)




                                                 6
